Citation Nr: 0833541	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for claimed erectile 
dysfunction (ED), to include as secondary to service-
connected post-traumatic stress syndrome (PTSD).  

2.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.  




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1968 to 
July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO rating decision.  

The veteran failed to appear without good cause to testify at 
a hearing before a Veterans Law Judge scheduled at the Board 
in Washington, DC, in March 2007.  His request for a hearing 
is accordingly deemed to be withdrawn.    See 38 C.F.R. § 
20.702(d) (2007).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action on his part is required.  


REMAND

VA has a duty to consider a claim under all theories of 
entitlement.  VA must fully and sympathetically develop a 
veteran's claim to its optimum, which requires VA to 
determine all potential claims raised by the evidence, 
applying all relevant laws and regulations.  Moody v. 
Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  

The veteran has asserted that his ED is due to medications 
that he takes for his service-connected PTSD.  The RO's 
February 2007 rating decision found that the veteran's ED is 
not related to his PTSD medication(s), based on a finding 
that the record contains no evidence to support such a 
contention.  

The VA examination of record was performed in September 2006 
when the examiner found that it was not likely that the 
veteran's ED was due to his service-connected PTSD.  The 
examiner stated that he "[knew] of no medical literature" 
supporting a relationship.  Based on this statement, the 
examiner did not appear to thoroughly review the medical 
literature addressing such a relationship.  It is also 
unclear as to whether the examiner was addressing a direct 
relationship between ED and PTSD, or whether his opinion 
encompassed a relationship between ED and PTSD medication as 
asserted by the veteran.  

For this reason, the Board must remand the case in order to 
obtain another VA examination and medical opinion as to 
likely etiology of the claimed ED.  

Given that a grant of service connection could well bear on 
the question of the entitlement to SMC for loss of a creative 
organ, the Board finds that the two issues on appeal are 
inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered until both are adjudicated).  As such, it follows 
that Board resolution of the claim for SMC, at this juncture, 
would be premature.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to send the veteran a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claimed ED. The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, the RO should afford the 
veteran another VA examination to 
determine the nature and likely etiology 
of the claimed ED.  

The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

The examiner should clarify the extent to 
which he reviewed the literature 
concerning a relationship between the 
claimed ED and PTSD and specifically 
indicate, based on his review, whether the 
veteran currently is experiencing ED that 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
caused or aggravated by the service-
connected PTSD.  

The examiner should also identify the 
medications the veteran is currently 
taking for the service-connected PTSD and 
specifically indicate, based on his 
review, whether the veteran currently has 
ED that is at least as likely as not, 
(i.e., there is at least a 50 percent 
probability) caused or aggravated by the 
service-connected PTSD medication.  

The examiner should provide a clinical 
rationale for his or her opinions, and 
should discuss both the medical and lay 
evidence of record.  If the examiner 
cannot provide such an opinion without 
resorting to speculation he or she should 
so indicate.  The examiner should set 
forth all examination findings, along with 
the complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran is scheduled for 
examination but fails to report, the RO 
must obtain and associate with the claims 
file (a) copy of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims of service 
connection for ED and for SMC in light of 
all pertinent evidence and legal authority 
and addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the veteran, if any, an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
need take no further action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

